Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         09-JUN-2021
                                                         01:31 PM
                                                         Dkt. 9 OGAC




                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                          BRENT K. SYLVESTER
                   Petitioner/Petitioner-Appellant,

                                 vs.

     ADMINISTRATIVE DIRECTOR OF THE COURTS, STATE OF HAWAI‘I
                 Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DAA-16-00003)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

          Petitioner/Petitioner-Appellant Brent K. Sylvester’s

application for writ of certiorari filed on April 20, 2021, is

hereby accepted.

          IT IS FURTHER ORDERED, that no oral argument will be

heard in this case.    Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai‘i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawaiʻi, June 9, 2021.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd W. Eddins




                                  2